Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00394-CV

                                        IN RE Robert HEWITTY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 3, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 12, 2019, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2016-CI-01856, styled The State of Texas v. Two Thousand Three Hundred
Fifty-Two Dollars ($2,352.00) United States Currency, pending in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable Laura Salinas presiding.